DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 11/29/2021 has been entered. Claims 1, 3-7, 9-13, and 15-18 are now pending.  Claims 1, 3-7, 9-13, and 15-18 are currently rejected.  The rejections of claims 1-18 and 25-26 under 35 U.S.C. 112 have been withdrawn in view of the amendments to the Claims.
	

Claim Rejections - 35 USC § 102
Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. (US 2020/0366446 A1), hereinafter “Matsumura”.
	Regarding claim 1:
Matsumura discloses a method for transmitting Uplink Control Information (UCI), comprising: 
determining, by a terminal device (Fig. 18, 20), a set of uplink control channel resources according to a first number of bits (Para. [0049]-[0050], [0054], [0055]), wherein the first number of bits is determined according to one or more high-level parameters (Para. [0050]-[0051], “range of the UCI payload size” for each PUCCH resource set may correspond to a first number of bits, e.g., “1 or 2 bits” for PUCCH resource set #0, or “3 bits or more and N2-1 bits or less” for PUCCH resource set #1; See Fig. 1);
receiving, by the terminal device, configuration information sent by a network device (Fig. 16, 10), wherein the configuration information indicates an uplink control channel resource in the set of uplink control channel resources (Para. [0055], “DCI”; Para. [0058], “higher layer signaling”);
 a maximum payload size of UCI of each PUCCH resource set is given according to NK-1; para. [0055], determining a PUCCH resource for UCI transmission based on a given field value in DCI; para. [0062], UCI includes acknowlowdge/non-acknowledge (ACK/NACK) for a downlink shared channel); and
transmitting, by the terminal device, the first UCI in the uplink control channel resource using the channel format (Para. [0052] and [0055]);
wherein the first number of bits is equal to a first threshold (See Fig. 1, i.e., 2 bits for PUCCH resource set #0, N2-1 bits for PUCCH resource set #1, N3-1 bits for PUCCH resource set #2, and N4 bits for PUCCH resource set #3).
	Regarding claim 3:
Matsumura further discloses wherein when the channel format corresponding to the uplink control channel resource is a first type of channel format, the number of bits occupied by the first UCI is equal to the first number of bits (see Fig. 1, e.g. for PF 2, PUCCH resource set #1 supports UCI payload size up to N2-1 bits); and wherein a maximum number of bits supported by the first type of channel format (the maximum number of bits supported by PF 2 is N4) is greater than the first threshold (N2-1). 
Regarding claim 4:
wherein when the channel format corresponding to the uplink control channel resource is a second type of channel format, the first UCI is feedback information corresponding to a received Physical Downlink Shared Chanel (PDSCH) (Para. [0033] and [0062]; PF 0 or 1 is used for acknowledgement transmission); and wherein a maximum number of bits supported by the second type 2 bits). 
Regarding claim 5:
Matsumura further discloses receiving, by the terminal device, a PDSCH in a target time unit set; or receiving, by the terminal device, at least one PDSCH in the target time unit set, wherein a number of the at least one PSCH less than or equal to the first threshold, and wherein each PDSCH carries a transmission block, wherein the target time unit set comprises at least one target time unit, and the uplink control channel resource is configured to carry feedback information corresponding to PDSCHs received in the target time unit (Para. [0077], [0111]-[0114], [0133]-[0138], [0142], [0148], [0151]).
	Regarding claim 6:
	Matsumura further discloses wherein the first threshold is 2 (Para. [0050], for PUCCH resource set #0, UCI payload is supported up to 2 bits).
	Regarding claim 7:
Claim 7 is directed a method for obtaining Uplink Control Information (UCI) and include features similar to those of claim 1.  The same cited portions of Matsumura and rationales set forth in the rejection of claim 1 also apply. 
	Regarding claims 9-12:
Claims 9-12 are directed features similar to those of claims 3-6.  The same cited portions of Matsumura and rationales set forth in the rejection of claims 3-6 also apply. 
	Regarding claim 13:
Matsumura discloses a terminal device (Fig. 20, 20), comprising: a memory (Fig. 20, 1002), a transceiver (Fig. 18, 203) and a processor (Fig. 20, 1001), the memory configured to store one or more computer programs that, when executed by the processor (Para. [0233]), cause the terminal device to perform operations comprising:
2-1 bits or less” for PUCCH resource set #1; See Fig. 1);
receiving configuration information sent by a network device (Fig. 16, 10), wherein the configuration information indicates an uplink control channel resource in the set of uplink control channel resources (Para. [0055], “DCI”; Para. [0058], “higher layer signaling”);
determining first UCI to be transmitted according to a channel format corresponding to the uplink control channel resource, wherein a number of bits occupied by the first UCI is less than or equal to the first number of bits (Para. [0033], PF 0 and PF 1 are used for acknowledgement transmission; para. [0052], the PUCCH resource set #0 (See Fig. 1) may include the PUCCH resources #0 to #M-1 for at least one of the PF 0 and the PF 1; para. [0054], a maximum payload size of UCI of each PUCCH resource set is given according to NK-1; para. [0055], determining a PUCCH resource for UCI transmission based on a given field value in DCI; para. [0062], UCI includes acknowlowdge/non-acknowledge (ACK/NACK) for a downlink shared channel); and
transmitting the first UCI in the uplink control channel resource using the channel format (Para. [0052] and [0055]);
wherein the first number of bits is equal to a first threshold (See Fig. 1, i.e., 2 bits for PUCCH resource set #0, N2-1 bits for PUCCH resource set #1, N3-1 bits for PUCCH resource set #2, and N4 bits for PUCCH resource set #3).
Regarding claims 15-18:
Claims 15-18 are directed features similar to those of claims 3-6.  The same cited portions of Matsumura and rationales set forth in the rejection of claims 3-6 also apply. 

Response to Arguments
Applicant's arguments with respect to rejection of claim 1 under 35 U.S.C. 102 and Matsumura have been fully considered but they are not persuasive. 
determining, by the terminal device, first UCI to be transmitted according to a channel format corresponding to the uplink control channel resource, wherein a number of bits occupied by the first UCI is less than or equal to the first number of bits. Examiner respectfully disagrees. 
Matsumura discusses determining a UCI according to a channel format corresponding to an uplink control channel resource in at least paragraphs [0033], [0055], and [0062].

[0033] For example, the PFs 0 and 1 are PFs that are used for transmission of UCI (e.g., transmission acknowledgement information (also referred to as, for example, HARQ-ACK: Hybrid Automatic Repeat reQuest-Acknowledge, ACK or NACK)) up to 2 bits. The PF 0 can be allocated to 1 or 2 symbols, and therefore will be also referred to as, for example, a short PUCCH or a sequence-based short PUCCH. On the other hand, the PF 1 can be allocated to 4 to 14 symbols, and therefore will be also referred to as, for example, a long PUCCH. According to the PF 1, a plurality of user terminals may be subjected to Code Division Multiplexing (CDM) in an identical PRB by time domain block-wise spreading that uses at least one of a CS and an OCC. 

[0055], In the case illustrated in FIG. 1, the user terminal can determine a single PUCCH resource used for transmission of UCI based on a given field value in DCI from the PUCCH resources #0 to #M−1 included in the PUCCH resource set selected based on the UCI payload size. When the number of bits of the given field is 2 bits, it is possible to indicate 4 types of PUCCH resources. 

[0062] Furthermore, the UCI may include at least one of transmission acknowledgement information (also referred to as, for example, retransmission control information, Hybrid Automatic Repeat reQuest-Acknowledge (HARQ-ACK) or Acknowledge/Non-Acknowledge (ACK/NACK)) for a downlink shared channel (e.g., PDSCH: Physical Downlink Shared Channel), a Scheduling Request (SR) of an uplink shared channel (e.g., PUSCH), and Channel State Information (CSI).


By the broadest reasonable interpretation, the transmission of acknowledgement information based on a PUCCH format, PF 0, and a corresponding PUCCH resource of PUCCH resource set #0, as described in Matsumura, teaches determining, by the terminal device, first UCI to be transmitted according to a channel format corresponding to the uplink control channel resource, wherein a number of bits occupied by the first UCI is less than or equal to the first number of bits.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BO HUI A ZHU/Primary Examiner, Art Unit 2465